DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on February 24, 2022, is acknowledged.
Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 27 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the first or third region can have a width defined by E, C, D, and E. The claim is being examined as best understood.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the first or third region can have a width defined by E, C, D, and E. The claim is being examined as best understood.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The region having the dielectric constant B cannot be disposed above an upper external surface and below a lower external surface. The claim is being examined as best understood.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The region having the dielectric constant B cannot be disposed above an upper external surface and below a lower external surface. The claim is being examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18, 20, 21, 23, 24-27, 29, 30, 32, 33, 35, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2021/0027947).
In re claim 15, Kim discloses a multilayer capacitor comprising: 
15a capacitor body (16 – Figure 11, ¶92) including a dielectric material (20 – Figure 11, ¶55), and having internal electrodes including first internal electrodes (12 – Figure 11, ¶92) and second internal electrodes (13 – Figure 11, ¶92) that are alternately disposed with dielectric layers therebetween (Figure 11); and 
first and second external electrodes (14, 15 – Figure 1, ¶53) disposed on external 20surfaces of the capacitor body (Figure 1, Figure 2) and respectively connected to the first and second internal electrodes (12, 13 – Figure 2), and 
a dielectric constant A of the dielectric layers in a region (18 – Figure 11, ¶93) between the first internal electrodes 25and the second internal electrodes (12, 13 – Figure 11) is different from a dielectric DB1/ 106768790.3Page 29Docket No.: 123193-7975 constant B of the dielectric material of the capacitor body in a region (217b – Figure 11, ¶135) disposed between the internal electrodes and the external surfaces of the capacitor body (Figure 11; ¶136-139, ¶72-73; Note that the region 217b has the hydrothermal powder creating a lower dielectric constant. However, a second ceramic powder is used for regions 18 and 217a that does not include the hydrothermal powder.).
Kim does not disclose wherein an average thickness of the first and second internal electrodes is 0.4 µm or less. However it is well-known in the art that adjusting the thickness of the internal electrode is correlated with the ESR characteristics of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	In re claim 16, Kim discloses the multilayer capacitor of claim 15, as explained above. Kim does not disclose wherein A and B satisfy 0.5 ≤ B/A. However, Kim discloses an amount of hydrothermal powder affects sinterability characteristics without the use of silicon (¶70-74; ¶77). Furthermore, it is well-known in the art that adjusting the dielectric constant of the capacitance forming layer directly affects the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of hydrothermal powder, and thus dielectric constant, of the margin portion and adjust the dielectric constant of the capacitance forming region to create a balance between sinterability characteristics and overall capacitance of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 17, Kim discloses the multilayer capacitor of claim 15, as explained above. Kim does not disclose wherein A and B satisfy 0.937 ≤ B/A. However, Kim discloses an amount of hydrothermal powder affects sinterability characteristics without the use of silicon (¶70-74; ¶77). Furthermore, it is well-known in the art that adjusting the dielectric constant of the capacitance forming layer directly affects the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of hydrothermal powder, and thus dielectric constant, of the margin portion and adjust the dielectric constant of the capacitance forming region to create a balance between sinterability characteristics and overall capacitance of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 18, Kim discloses the multilayer capacitor of claim 15, as explained above. Kim further discloses wherein A is greater than B (¶136-139, ¶72-73).
	In re claim 20, Kim discloses the multilayer capacitor of claim 15, as explained above. Kim further discloses wherein A is greater than B (¶136-139, ¶72-73).
In re claim 21, Kim discloses The multilayer capacitor of claim 15, as explained above. Kim further discloses wherein the capacitor body further includes a second region (217a – Figure 11) having the dielectric constant A and disposed between the external surfaces of the capacitor body (left and right surfaces of 16 – Figure 11) and the region having the dielectric constant B (217b – Figure 11). (¶136-139, ¶72-73; Note that the region 217b has the hydrothermal powder creating a lower dielectric constant. However, a second ceramic powder is used for regions 18 and 217a that does not include the hydrothermal powder.).
	In re claim 23, Kim discloses the multilayer capacitor of claim 15, as explained above. Kim further discloses wherein the region (217b – Figure 11) having the dielectric constant B is disposed between a first lateral edge of each of the internal electrodes (left edge 12, 13 – Figure 11) and a first side external 10surface of the capacitor body (left surface of 16 – Figure 11) adjacent the first lateral edge, and between a second lateral edge of each of the internal electrodes (right edge of 12, 13 – Figure 11) opposite the first lateral edge and a second side external surface of the capacitor body (right edge of 16 – Figure 11) opposite the first side external surface (Figure 11).
In re claim 24, Kim discloses 15a capacitor body (16 – Figure 11, ¶92) including a dielectric material (20 – Figure 11, ¶55), and having internal electrodes including first internal electrodes (12 – Figure 11, ¶92) and second internal electrodes (13 – Figure 11, ¶92) that are alternately disposed with dielectric layers therebetween (Figure 11); and 
first and second external electrodes (14, 15 – Figure 1, ¶53) disposed on external 20surfaces of the capacitor body (Figure 1, Figure 2) and respectively connected to the first and second internal electrodes (12, 13 – Figure 2), and 
a dielectric constant B of the dielectric material of the capacitor body in a first region (217b – Figure 11) disposed between the internal electrodes (12, 13 – Figure 11) and the external surfaces of the capacitor body (left and right surfaces of 16 – Figure 11) is different from a dielectric constant A of the dielectric material of the capacitor body in a second region (217a – Figure 11, ¶142) disposed between the first region (217b – Figure 11) and the external surfaces of the capacitor body (Figure 11; ¶136-139, ¶72-73; Note that the region 217b has the hydrothermal powder creating a lower dielectric constant. However, a second ceramic powder is used for regions 18 and 217a that does not include the hydrothermal powder.).
Kim does not disclose wherein an average thickness of the first and second internal electrodes is 0.4 µm or less. However it is well-known in the art that adjusting the thickness of the internal electrode is correlated with the ESR characteristics of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 25, Kim discloses the multilayer capacitor of claim 24, as explained above. Kim does not disclose wherein A and B satisfy 0.5 ≤ B/A. However, Kim discloses an amount of hydrothermal powder affects sinterability characteristics without the use of silicon (¶70-74; ¶77). Furthermore, it is well-known in the art that adjusting the dielectric constant of the capacitance forming layer directly affects the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of hydrothermal powder, and thus dielectric constant, of the margin portion and adjust the dielectric constant of the capacitance forming region to create a balance between sinterability characteristics and overall capacitance of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 26, Kim discloses the multilayer capacitor of claim 24, as explained above. Kim does not disclose wherein A and B satisfy 0.937 ≤ B/A. However, Kim discloses an amount of hydrothermal powder affects sinterability characteristics without the use of silicon (¶70-74; ¶77). Furthermore, it is well-known in the art that adjusting the dielectric constant of the capacitance forming layer directly affects the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the amount of hydrothermal powder, and thus dielectric constant, of the margin portion and adjust the dielectric constant of the capacitance forming region to create a balance between sinterability characteristics and overall capacitance of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 27, Kim discloses the multilayer capacitor of claim 24, as explained above. Kim further discloses wherein A is greater than B (¶136-139, ¶72-73).
In re claim 29, Kim discloses the multilayer capacitor of claim 24, as explained above. Kim further discloses wherein A is greater than B (¶136-139, ¶72-73).
	In re claim 30, Kim discloses the multilayer capacitor of claim 24, as explained above. Kim further discloses wherein the dielectric layers disposed between the first and second internal electrodes (12, 13 – Figure 11) in the capacitor body (16 – Figure 11) have same the dielectric constant 25A of the second region (217a – Figure 11) (¶136-139, ¶72-73; Note that the region 217b has the hydrothermal powder creating a lower dielectric constant. However, a second ceramic powder is used for regions 18 and 217a that does not include the hydrothermal powder.).
	In re claim 32, Kim discloses the multilayer capacitor of claim 24, as explained above. Kim further discloses wherein the first 15region (217b – Figure 11) having the dielectric constant B includes a first portion (left 217b – Figure 11) disposed between a first lateral edge of each of the internal electrodes (left edge 12, 13 – Figure 11) and a first side external surface of the capacitor body (left surface of 16 – Figure 11) adjacent the first lateral edge (Figure 11), and a second portion disposed between a second lateral edge of each of the internal electrodes (right edge of 12, 13 – Figure 11) 20opposite the first lateral edge and a second side external surface of the capacitor body (right surface of 16 – Figure 11) opposite the first side external surface, and 
the second region (217a – Figure 11) having the dielectric constant A is disposed between the first portion of the first region (left 217b – Figure 11) and the first side external surface of the capacitor body (left surface of 16 – Figure 11), and between the second DB1/ 106768790.3 Page 33Docket No.: 123193-7975portion of the first region (right 217b – Figure 11) and the second side external surface of the capacitor body (right surface of 16 – Figure 11).	
In re claim 33, Kim discloses a capacitor body (16 – Figure 11, ¶92) including a dielectric material (20 – Figure 11, ¶55), and having internal electrodes including first internal electrodes (12 – Figure 11, ¶92) and second internal electrodes (13 – Figure 11, ¶92) that are alternately disposed with dielectric layers therebetween (Figure 11); and 
first and second external electrodes (14, 15 – Figure 1, ¶53) disposed on external 20surfaces of the capacitor body (Figure 1, Figure 2) and respectively connected to the first and second internal electrodes (12, 13 – Figure 2), and 
a dielectric constant B of the dielectric material of the capacitor body in a first region (217b – Figure 11) disposed between the internal electrodes (12, 13 – Figure 11) and the external surfaces of the capacitor body (left and right surfaces of 16 – Figure 11) is different from a dielectric constant A of the dielectric material of the capacitor body in a second region (217a – Figure 11, ¶142) disposed between the first region (217b – Figure 11) and the external surfaces of the capacitor body (Figure 11; ¶136-139, ¶72-73; Note that the region 217b has the hydrothermal powder creating a lower dielectric constant. However, a second ceramic powder is used for regions 18 and 217a that does not include the hydrothermal powder.).
Kim does not disclose an average width E of the first region and an average thickness C of the dielectric layers between internal electrodes satisfy C ≤ E. However, it is well-known in the art that adjusting the dielectric constant of the capacitance forming layer directly affects the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time to adjust the dielectric constant of the capacitance forming region to create a balance between sinterability characteristics and overall capacitance of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 35, Kim discloses the multilayer capacitor of claim 33, as explained above. Kim further discloses wherein A is greater than B (¶136-139, ¶72-73).
In re claim 38, Kim discloses the multilayer capacitor of claim 33, as explained above. Kim further discloses wherein the first region having the dielectric constant B includes a first portion (left 217b – Figure 11) having average width E (Figure 11) and disposed between a first lateral edge of each of the internal electrodes (left edge of 12, 13 – Figure 11) and a first side external surface of the capacitor body (left surface of 16 – Figure 11) adjacent the first lateral edge, and a secondDB1/ 106768790.3Page 35Docket No.: 123193-7975 portion (right 217b – Figure 11) having average width E and disposed between a second lateral edge of each of the internal electrodes (right edge of 12, 13–- Figure 11) opposite the first lateral edge and a second side external surface of the capacitor body (right surface of 16 – Figure 11) opposite the first side external surface (Figure 11), and 
5the second region (217a – Figure 11) having the dielectric constant A is disposed between the first portion of the first region (left 217b – Figure 11) and the first side external surface of the capacitor body (Figure 11), and between the second portion of the first region (right 217b – Figure 11) and the second side external surface of the capacitor body (Figure 11).

Claim(s) 15-18, 20, 22, 33, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US Publication 2017/0133156).
In re claim 15, Wada discloses a multilayer capacitor comprising:  
15a capacitor body (12 – Figure 1, ¶26) including a dielectric material (¶26), and having internal electrodes including first internal electrodes and second internal electrodes (20 – Figure 2, ¶22) that are alternately disposed with dielectric layers therebetween (Figure 2); and 
first and second external electrodes (30 – Figure 1, ¶35) disposed on external 20surfaces of the capacitor body (Figure 1)and respectively connected to the first and second internal electrodes (20 – Figure 2), and a dielectric constant A of the dielectric layers in a region (14 – Figure 2, ¶26) between the first internal electrodes 25and the second internal electrodes (20 – Figure 2) is different from a dielectricDB1/ 106768790.3 Page 29Docket No.: 123193-7975constant B of the dielectric material of the capacitor body in a region (22a – Figure 2, ¶30) disposed between the internal electrodes (20 – Figure 2) and the external surfaces of the capacitor body (upper and lower surfaces of 12 – Figure 1, Figure 2).
Wada does not disclose wherein an average thickness of the first and second internal electrodes is 0.4 µm or less. However it is well-known in the art that adjusting the thickness of the internal electrode is correlated with the ESR characteristics of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	In re claim 16, Wada discloses the multilayer capacitor of claim 15, as explained above. Wada does not disclose wherein A and B satisfy 0.5 ≤ B/A. However, it is well-known in the art that adjusting the dielectric constant of the capacitance forming layer directly affects the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time to adjust the dielectric constant of the capacitance forming region to create a balance between sinterability characteristics and overall capacitance of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 17, Wada discloses the multilayer capacitor of claim 15, as explained above. Wada does not disclose wherein A and B satisfy 0.937 ≤ B/A. However, it is well-known in the art that adjusting the dielectric constant of the capacitance forming layer directly affects the capacitance of the device. It would have been obvious to one having ordinary skill in the art at the time to adjust the dielectric constant of the capacitance forming region to create a balance between sinterability characteristics and overall capacitance of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 18, Wada discloses the multilayer capacitor of claim 15, as explained above. Wada further discloses wherein A is greater than B (¶53).
	In re claim 20, Wada discloses the multilayer capacitor of claim 15, as explained above. Wada further discloses wherein A is greater than B (¶53).
	In re claim 22, Wada discloses the multilayer capacitor of claim 15, as explained above. Wada further discloses wherein the region (22a – Figure 2) having the dielectric constant B is disposed above an uppermost internal electrode (topmost 20 – Figure 2) and lower than an upper external surface (upper surface of 12 – Figure 1, Figure 2) of the capacitor body, and below a lowermost internal electrode (lowermost 20 – Figure 2) and above a lower external 5surface of the capacitor body (lower surface of 12 – Figure 2).
In re claim 33, Wada discloses a multilayer capacitor comprising:  
15a capacitor body (12 – Figure 1, ¶26) including a dielectric material (¶26), and having internal electrodes including first internal electrodes and second internal electrodes (20 – Figure 2, ¶22) that are alternately disposed with dielectric layers therebetween (Figure 2); and 
first and second external electrodes (30 – Figure 1, ¶35) disposed on external 20surfaces of the capacitor body (Figure 1)and respectively connected to the first and second internal electrodes (20 – Figure 2),
wherein a dielectric constant B of the dielectric material of the capacitor body in a first region (22b – Figure 2, ¶29) disposed between the internal electrodes (20 – Figure 2) and the external surfaces (upper and lower surfaces of 12 – Figure 1, Figure 2) of the capacitor body is 15different from a dielectric constant A of the dielectric material of the capacitor body in a second region (22a – Figure 2) disposed between the first region (22b – Figure 2) and the external surfaces of the capacitor body (upper and lower surfaces of 12 – Figure 2), and an average width E of the first region and an average thickness C of the dielectric layers between internal electrodes satisfy C ≤ E (¶45, ¶64).
In re claim 36, Wada discloses the multilayer capacitor of claim 33, as explained above. Wada further discloses wherein C and E are greater than 0.5 µm (¶45, ¶64). 
In re claim 37, Wada discloses The multilayer capacitor of claim 33, as explained above. Wada further discloses wherein the first region having the dielectric constant B (22b – Figure 2) includes a first portion (upper 22b – Figure 2) having average width E (¶64) and disposed between an uppermost internal 10electrode (topmost 20 – Figure 2) and an upper external surface of the capacitor body (upper surface of 12 – Figure 2), and a second portion (lower 22b – Figure 2) having average width E (¶64) and disposed between a lowermost internal electrode (lowermost 20 – Figure 2) and a lower external surface of the capacitor body (lower surface of 12 – Figure 2), and
the second region having the dielectric constant A (22a – Figure 2) is disposed 15between the first portion of the first region (upper 22b – Figure 2) and the upper external surface of the capacitor body (Figure 2), and between the second portion of the first region (lower 22b – Figure 2) and the lower external surface of the capacitor body (Figure 2).

Allowable Subject Matter
Claims 1-2, 4-9, and 11-14 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer capacitor body having margins disposed on the lateral edges of the internal electrodes and cover portions disposed above a topmost internal electrode and disposed below a bottommost internal electrode. Each of the margins and cover portions are divided into a first region that is adjacent to the internal electrodes and a second region that is disposed between the first region and an external surface of the multilayer body. A first dielectric constant of a capacitive forming area in which the internal electrodes are laminated is the same as the dielectric constant in the second region. The first region has a second dielectric constant. The first dielectric constant is at least twice the value of the second dielectric constant. 
Claims 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the cover portions of the multilayer capacitor has first regions disposed adjacent to the uppermost and lowermost internal electrodes and a second region disposed between each of the first regions and an uppermost and lowermost external surface of the capacitor body. The second region has a dielectric constant that is the same as that of the capacitive forming section of the capacitor in which the internal electrodes are laminated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakate et al. (US Publication 2018/0261390)		Figure 3, Figure 4
Morita et al. (US Publication 2015/0036264)		Figure 1, Figure 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848